Third District Court of Appeal
                        State of Florida

                Opinion filed January 20, 2021.
Not final until disposition of timely filed motion for rehearing.

                     ________________

                     No. 3D20-0032
                 Lower Tribunal No. 18-109
                   ________________


                       Alex Romero,
                          Petitioner,

                              vs.

                  The State of Florida,
                         Respondent.


                     ________________

                      No. 3D20-0033
                  Lower Tribunal No. 18-24
                    ________________


                     Richard Gugula,
                          Petitioner,

                              vs.

                  The State of Florida,
                         Respondent.
   ________________

    No. 3D20-0034
Lower Tribunal No. 18-197
  ________________


   Jerome London,
       Petitioner,

           vs.

The State of Florida,
      Respondent.

   ________________

    No. 3D20-0035
Lower Tribunal No. 18-22
  ________________


   Ventura Gomez,
       Petitioner,

           vs.

The State of Florida,
      Respondent.


   ________________

    No. 3D20-0036
Lower Tribunal No. 18-34
  ________________




           2
                            Reginald Brown,
                                 Petitioner,

                                    vs.

                         The State of Florida,
                               Respondent.


     Petitions for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Appellate Division, Renatha Francis, Yery Marrero, and Dava J.
Tunis, Judges.

      Carlos J. Martinez, Public Defender, and John Eddy Morrison,
Assistant Public Defender, for petitioners.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for respondent.


Before SCALES, HENDON, and MILLER, JJ.

     MILLER, J.

     In these consolidated cases, petitioners seek second-tier certiorari

review of appellate decisions by the circuit court affirming their respective

convictions and sentences imposed by the county court for violations of

section 836.12(2), Florida Statutes (2019). Relying heavily upon the seminal

Supreme Court decision in Virginia v. Black, 538 U.S. 343, 123 S. Ct. 1536,

155 L. Ed. 2d 535 (2003), petitioners raise a facial constitutional challenge

to the statute for overbreadth under the First Amendment. We conclude the

statute is amenable to a construction under which it does not reach a


                                     3
substantial amount of constitutionally protected speech in furthering the

State’s valid, even “overwhelming, interest in protecting the safety of its”

officers and “in allowing [them] to perform [their] duties without interference

from threats of physical violence.” 1 Watts v. United States, 394 U.S. 705,

707, 89 S. Ct. 1399, 1401, 22 L. Ed. 2d 664 (1969). Thus, we find no

departure from the essential requirements of law and deny the writs.

                              BACKGROUND

      After uttering certain menacing statements, each petitioner was

charged by information with one count of threatening a law enforcement

officer. 2 Petitioners argued in the trial court that section 836.12, Florida

Statutes (2019), is unconstitutionally overbroad, contending the legislature’s



1
   “[A] law should not be invalidated for overbreadth unless it reaches a
substantial number of impermissible applications.” New York v. Ferber, 458
U.S. 747, 771, 102 S. Ct. 3348, 3362, 73 L. Ed. 2d 1113 (1982).
2
  Alex Romero, riding as a passenger in an unidentified vehicle, rolled down
his window as an officer was picking up her daughter from daycare and
stated, “Officer . . . I got you now,” while making a gun gesture. Richard
Gugula made statements regarding bullet proof vests, shotguns, and seeing
police officers soon. Additionally, after getting arrested, he stated he would
cause others to call police and would be waiting for them. Jerome London,
while in custody, made a statement about getting a hitman to kill a sergeant
if taken to jail. Ventura Gomez, while at a holding facility, commented that
once he was released, he would get a gun, hunt for the arresting officers and
shoot them like dogs. He further said the City of Miami Beach would know
him as a cop killer. Reginald Brown, during the course of an arrest, stated
he would kill both arresting officers and their families as soon as he was
released.

                                      4
failure to specify any requirement of scienter runs afoul of the First

Amendment. In some cases, the judge specifically found any overbreadth

issue could be resolved by way of a jury instruction. Regardless, in all cases,

the county court upheld the constitutionality of the statute. Ensuing appeals

to the circuit court appellate division proved unfruitful, and the instant

petitions followed.

                            STANDARD OF REVIEW

      On second-tier certiorari, our “‘inquiry is limited to whether the circuit

court afforded procedural due process and whether the circuit court applied

the correct law,’ or, as otherwise stated, departed from the essential

requirements of law.” Custer Med. Ctr. v. United Auto. Ins. Co., 62 So. 3d

1086, 1092 (Fla. 2010) (citation omitted). “A ruling constitutes a departure

from the essential requirements of law when it amounts to ‘a violation of a

clearly established principle of law resulting in a miscarriage of justice.’”

Miami-Dade Cnty. v. Omnipoint Holdings, Inc., 863 So. 2d 195, 199 (Fla.

2003) (citation omitted).

                                 ANALYSIS

      As due process was clearly afforded below, we focus our review on

whether, in upholding section 836.12, Florida Statutes, the circuit court

departed from clearly established constitutional law. Our analysis is guided



                                       5
by the axiom that courts are charged with the “duty[,] if reasonably possible,

and consistent with constitutional rights, to resolve doubts as to the validity

of a statute in favor of its constitutional validity and to construe a statute, if

reasonably possible, in such a manner as to support its constitutionality.”

Corn v. State, 332 So. 2d 4, 8 (Fla. 1976).

     I.     Overbreadth

          “The First Amendment, applicable to the States through the Fourteenth

Amendment, provides that ‘Congress shall make no law . . . abridging the

freedom of speech.’” Black, 538 U.S. at 358, 123 S. Ct. at 1547 (alteration

in original).     Consequently, “[w]hen a statute encroaches upon activity

protected by the First Amendment, the challenger may bring a ‘substantial

overbreadth’ facial challenge.” Ex parte Bradshaw, 501 S.W.3d 665, 671

(Tex. Ct. App. 2016) (citing United States v. Stevens, 559 U.S. 460, 473, 130

S. Ct. 1577, 1587, 176 L. Ed. 2d 435 (2010)).            The First Amendment

overbreadth doctrine “represents a departure from the traditional rule that a

person may not challenge a statute on the ground that it might be applied

unconstitutionally in circumstances other than those before the court.” Bates

v. State Bar of Ariz., 433 U.S. 350, 380, 97 S. Ct. 2691, 2707, 53 L. Ed. 2d

810 (1977) (citations omitted). Accordingly, the doctrine allows a litigant to

raise a facial violation, even if the conduct of the party would not enjoy



                                         6
protection under the First Amendment. Broadrick v. Oklahoma, 413 U.S.

601, 615, 93 S. Ct. 2908, 2918, 37 L. Ed. 2d 830 (1973).

      Under certain circumstances, even where there is some legitimate

application and the parties were not engaged in activity protected by the First

Amendment, a statute may be declared facially unconstitutional.           See

Osborne v. Ohio, 495 U.S. 103, 112 n.8, 110 S. Ct. 1691, 1697 n.8, 109 L.

Ed. 2d 98 (1990) (“[D]efendants [are permitted] to challenge statutes on

overbreadth grounds, regardless of whether the individual defendant’s

conduct is constitutionally protected.”). In order to succeed in an overbreadth

challenge, the litigant “must demonstrate from the text of [the statute] and

from actual fact that a substantial number of instances exist in which the

[statute] cannot be applied constitutionally.” N.Y. State Club Ass’n, Inc. v.

City of N.Y., 487 U.S. 1, 14, 108 S. Ct. 2225, 2234, 101 L. Ed. 2d 1 (1988).

“Whether a regulation is overbroad depends on its application ‘to real-world

conduct, not fanciful hypotheticals.’”      Hoglan v. Robinson, No. 7:15-cv-

00694, at *4 (W.D. VA. Mar. 30, 2018) (quoting Stevens, 559 U.S. at 485,

130 S. Ct. at 1594 (Alito, J., dissenting)).

      “The overbreadth doctrine is ‘strong medicine’ that is used ‘sparingly

and only as a last resort.’” N.Y. State Club Ass’n, Inc., 487 U.S. at 14, 108

S. Ct. at 2234 (quoting Broadrick, 413 U.S. at 613, 93 S. Ct. at 2916).



                                        7
Indeed, as was so aptly observed by one of the county court judges below,

“[p]rior to finding a law overbroad on its face, a court should ‘first determine

that the regulation is not “susceptible to a reasonable limiting construction.”’”

O.P-G. v. State, 290 So. 3d 950, 959 (Fla. 3d DCA 2019) (citation omitted).

    II.   True Threats

      “[A]s a general matter, ‘the First Amendment means that government

has no power to restrict expression because of its message, its ideas, its

subject matter, or its content.’” Ashcroft v. Am. Civil Liberties Union, 535

U.S. 564, 573, 122 S. Ct. 1700, 1707, 152 L. Ed. 2d 771 (2002) (citation

omitted).   Consequently, “the Constitution ‘demands that content-based

restrictions on speech be presumed invalid . . . and that the Government

bear the burden of showing their constitutionality.’” United States v. Alvarez,

567 U.S. 709, 716-17, 132 S. Ct. 2537, 2544, 183 L. Ed. 2d 574 (2012)

(citation omitted) (alteration in original).

      Nonetheless, “[f]rom 1791 to the present, . . . our society, like other

free but civilized societies, has permitted restrictions upon the content of

speech in a few limited areas.” R.A.V. v. City of St. Paul, 505 U.S. 377, 382-

83, 112 S. Ct. 2538, 2542-43, 120 L. Ed. 2d 305 (1992). These limited

categories consist of “well-defined and narrowly limited classes of speech”

or expressive conduct which are “of such slight social value as a step to truth



                                         8
that any benefit that may be derived from them is clearly outweighed by the

social interest in order and morality.” Chaplinsky v. New Hampshire, 315

U.S. 568, 571-72, 62 S. Ct. 766, 769, 86 L. Ed. 1031 (1942).

       a. Watts v. United States, 394 U.S. 705 (1969).

      As relevant to this case, states are free to ban speech amounting to a

“true threat” without running afoul of the First Amendment. Black, 538 U.S.

at 359, 123 S. Ct. at 1547 (citations omitted). The true threats doctrine finds

its genesis in the oft-cited Supreme Court case of Watts v. United States,

394 U.S. 705, 89 S. Ct. 1399, 22 L. Ed. 2d 664 (1969). There, during the

Vietnam War, while attending a protest, Watts stated he would resist the draft

and, “[i]f they ever make me carry a rifle the first man I want to get in my

sights is L.B.J.” Id. at 706, 89 S. Ct. at 1401. Watts was charged and

convicted under a statute prohibiting any individual from “knowingly and

willfully” making “any threat to take the life or to inflict bodily harm upon the

President of the United States.” Id. at 705, 89 S. Ct. at 1400.

      The Court determined the relevant statute was “certainly . . .

constitutional on its face,” given the Nation’s “valid, even an overwhelming,

interest in protecting the safety of its Chief Executive and in allowing him to

perform his duties without interference from threats of physical violence.” Id.

at 707, 89 S. Ct. at 1401. Nevertheless, as the statute “ma[de] criminal a



                                       9
form of pure speech,” it had to be “interpreted with the commands of the First

Amendment clearly in mind.” Id. at 707, 89 S. Ct. at 1401. Thus, “a threat

must be distinguished from what is constitutionally protected speech.” Id. at

707, 89 S. Ct. at 1401. The Court ultimately concluded Watts’s statement,

“[t]aken in context,” including its “expressly conditional nature . . . and the

reaction of the listeners,” was mere political hyperbole that did not qualify as

a “true ‘threat’” under the statute. Id. at 708, 89 S. Ct. at 1402.

       b. Virginia v. Black, 538 U.S. 343 (2003).

      Over three decades later, in Virginia v. Black, the Court reaffirmed the

proposition that among the categories of speech states may regulate,

consistent with the First Amendment, are true threats. 538 U.S. at 359, 123

S. Ct. at 1547 (citations omitted). At issue was the constitutionality of a

provision of a Virginia statute proscribing the burning of a cross with “an

intent to intimidate a person or group of persons.” Id. at 347, 123 S. Ct. at

1541 (citation omitted).    Defining true threats as encompassing “those

statements where the speaker means to communicate a serious expression

of an intent to commit an act of unlawful violence to a particular individual or

group of individuals,” the Court upheld the statutory provision. Id. at 359,

123 S. Ct. at 1548 (citation omitted). The Court explained the speaker “need

not actually intend to carry out the threat,” as the prohibition on such threats



                                       10
“‘protect[s] individuals from the fear of violence’ and ‘from the disruption fear

engenders,’ in addition to protecting people ‘from the possibility that the

threatened violence will occur.’” Id. at 360, 123 S. Ct. at 1548 (alteration in

original) (citation omitted).

      A majority determined, “[a] ban on cross burning carried out with the

intent to intimidate . . . is proscribable under the First Amendment, ” and “the

First Amendment permits content discrimination ‘based on the very reasons

why the particular class of speech at issue . . . is proscribable.’” 3 Id. at 362-

63, 123 S. Ct. at 1549-50 (fourth alteration in original) (citation omitted).

       c. Elonis v. United States, 575 U.S. 723 (2015).

      More recently, the Court decided Elonis v. United States, 575 U.S. 723,

135 S. Ct. 2001, 192 L. Ed. 2d 1 (2015). There, Elonis was charged with

violating a federal statute, criminalizing the transmission of any

communication containing a threat to kidnap or injure another. The statute

lacked a mens rea requirement.




3
  A plurality of a fracture opinion by the Court further found a prima facie
provision of the statute stating “[t]he burning of a cross, by itself, is sufficient
evidence from which [the jury could] infer the required intent” to be
unconstitutional as it allowed the government to “arrest, prosecute, and
convict a person solely on the fact of cross burning itself.” Black, 538 U.S.
at 364-65, 123 S. Ct. at 1550-51.

                                        11
      At trial, the court rejected Elonis’s request for a special instruction that

would have required the Government to prove he specifically intended to

threaten his targets. Id. at 723, 135 S. Ct. at 2007. His request was denied,

and the jury was instructed,

      A statement is a true threat when a defendant intentionally
      makes a statement in a context or under such circumstances
      wherein a reasonable person would foresee that the statement
      would be interpreted by those to whom the maker communicates
      the statement as a serious expression of an intention to inflict
      bodily injury or take the life of an individual.

Id. at 723, 135 S. Ct. at 2007. This rejection enabled the Government to

inform the jurors that Elonis’s subjective intent was irrelevant. Elonis was

convicted.

      The Supreme Court considered the adequacy of the instruction in light

of Morissette v. United States, 342 U.S. 246, 72 S. Ct. 240, 96 L. Ed. 288

(1952), and the fact “that a defendant must be ‘blameworthy in mind’ before

. . . found guilty.” Elonis, 575 U.S. at 723, 135 S. Ct. at 2009. Concluding

“[t]he jury was instructed that the Government need prove only that a

reasonable person would regard Elonis’s communications as threats, and

. . . ‘wrongdoing must be conscious to be criminal,’” the Court overturned the

conviction. Id. at 723, 135 S. Ct. at 2012 (citation omitted). It further noted

the requisite scienter “is satisfied if the defendant transmits a communication




                                       12
for the purpose of issuing a threat, or with knowledge that the communication

will be viewed as a threat.” Id. at 723, 135 S. Ct. at 2012.

    III.   Section 836.12, Florida Statutes

       It is against this background that we examine whether the circuit court

departed from the essential requirements of law in deeming the text of the

challenged statute constitutionally compliant.      Section 836.12(2), Florida

Statutes, signed into law in 2016, provides, in relevant part:

       Any person who threatens a law enforcement officer, a state
       attorney, an assistant state attorney, a firefighter, a judge, or an
       elected official, or a family member of such persons, with death
       or serious bodily harm commits a misdemeanor of the first
       degree, punishable as provided in s. 775.082 or s. 775.083.

Following the statutory enactment, our high court approved standard jury

instructions for use in prosecuting violators.4      See In re Standard Jury

Instructions in Criminal Cases–Report 2016-06, 217 So. 3d 965 (Fla. 2017).

Pursuant to the instructions, the State is charged with proving the accused

“knew that the person threatened was within the class of protected persons

identified in the statute.” Id. at 965.

       We agree with the broad proposition advanced by petitioners that, in

the context of a statute proscribing threats, proof of scienter is necessary to


4
  In adhering to this body of precedent, we reject the contention that approval
of Florida Standard Jury Instruction 8.22(a) constitutes an infringement on
the separation of powers doctrine.

                                          13
guard against the impermissible regulation of the lawful exercise of

constitutionally protected speech. Without such proof, remarks made in jest

or mere puffery, political hyperbole, or involuntary communications could

conceivably subject an accused to prosecution. See Brandenburg v. Ohio,

395 U.S. 444, 448, 89 S. Ct. 1827, 1830, 23 L. Ed. 2d 430 (1969) (finding

advocating violence as moral propriety or moral necessity “is not the same

as preparing a group for violent action and steeling it to such action”) (quoting

Noto v. United States, 367 U.S. 290, 298, 81 S. Ct. 1517, 1521, 6 L. Ed. 2d

836 (1961)). Hence, here, the phrasing of the statute is “hardly ideal.”

Carrell v. United States, 165 A.3d 314, 319 (D.C. Ct. App. 2017) (citation

omitted). Nonetheless, this does not compel a finding that the circuit court

appellate panel strayed from clearly established precedent. See State Farm

Fla. Ins. Co. v. Sanders, 45 Fla. L. Weekly D870, D871 (Fla. April 15, 2020)

(“A classic example of a departure from the essential requirements of the

law is a trial court’s failure to follow binding precedent.”) (citing State v.

Walsh, 204 So. 3d 169 (Fla. 1st DCA 2016); Powell v. City of Sarasota, 857

So. 2d 326 (Fla. 2d DCA 2003)).

      “For several centuries (at least since 1600) the different common law

crimes have been so defined as to require, for guilt, that the defendant’s acts

or omissions be accompanied by one or more of the various types of fault



                                       14
(intention, knowledge, recklessness or—more rarely—negligence).” Elonis,

575 U.S. at 723, 135 S. Ct. at 2015 (Alito, J., concurring in part and dissenting

in part) (quoting 1 W. LaFave, Substantive Criminal Law § 5.5 (2003)).

However, the “mere omission from a criminal enactment of any mention of

criminal intent” is not interpreted as dispensing with such a requirement.

Elonis, 575 U.S. at 723, 135 S. Ct. at 2009 (citation omitted); see N.D. v.

State, 45 Fla. L. Weekly D2478, D2479 (Fla. 3d DCA Nov. 4, 2020)

(“[B]ecause ‘guilty knowledge or mens rea was a necessary element in the

proof of every crime’ at common law, it is presumed that the legislature also

intends to include a guilty knowledge element in its criminal statutes, absent

an express statement to the contrary.”) (quoting State v. Giorgetti, 868 So.

2d 512, 515 (Fla. 2004)).      Rather, “criminal statutes [are construed] ‘to

include broadly applicable scienter requirements, even where the statute . . .

does not contain them,’” Elonis, 575 U.S. at 723, 135 S. Ct. at 2009 (quoting

United States v. X-Citement Video, Inc., 513 U.S. 64, 70, 115 S. Ct. 464,

468, 130 L. Ed. 2d 372 (1994)), “so as to avoid the statutes’ potentially

overbroad reach.” Osborne, 495 U.S. at 119, 110 S. Ct. at 1701; see also

United States v. Balint, 258 U.S. 250, 251, 42 S. Ct. 301, 302, 66 L. Ed. 604

(1922) (“[T]he general rule at common law was that the scienter was a

necessary element in the indictment and proof of every crime.”).



                                       15
Accordingly, the court is charged with reading that mens rea “necessary to

separate wrongful conduct from ‘otherwise innocent conduct’” into the

statute. Carter v. United States, 530 U.S. 255, 269, 120 S. Ct. 2159, 2169,

147 L. Ed. 2d 203 (2000) (citation omitted).

      “[I]n light of the[se] background rules of the common law, in which the

requirement of some mens rea for a crime is firmly embedded,” here, the

failure to specify the same cannot be deemed, in and of itself, fatal. Staples

v. United States, 511 U.S. 600, 605, 114 S. Ct. 1793, 1797, 128 L. Ed. 2d

608 (1994) (internal citation omitted); see also § 775.01, Fla. Stat. (“The

common law of England in relation to crimes, except so far as the same

relates to the modes and degrees of punishment, shall be of full force in this

state where there is no existing provision by statute on the subject.”).

Instead, we must determine whether the circuit court acted within the bounds

of the law in tacitly determining the statute is subject to a constitutionally

viable limiting construction.

      Under the plain language of the statue, only a perpetrator who

“threatens” another with “death or serious bodily harm” is subject to

punishment. § 836.12(2), Fla. Stat. By criminalizing only communications

of unlawful violence, the legislature clearly endeavored to remove protected




                                     16
speech from the sweep of the statute. However, the word “threaten” remains

undefined.

      We are cognizant that “[t]he word ‘threat’ does not itself contain a mens

rea requirement.” Elonis, 575 U.S. 723, 135 S. Ct. at 2019 (Thomas, J.,

dissenting). Nonetheless, in the context presented here, the word lends itself

to a definition that renders the statute susceptible to a limited construction

that removes any chilling effect on constitutionally protected expression.

      “[W]here a statute does not specifically define words of common

usage, such words are construed in their plain and ordinary sense.” State v.

Brake, 796 So. 2d 522, 528 (Fla. 2001) (citing State v. Mitro, 700 So. 2d 643,

645 (Fla. 1997)). Although “threaten” is arguably subject to a myriad of

varied and nuanced definitions, as was recently observed by our sister court

in Puy v. State, 294 So. 3d 930, 933 (Fla. 4th DCA 2020), “Merriam-Webster

online dictionary’s first definition for ‘threat’ is ‘an expression of intention to

inflict evil, injury, or damage.’”       (Quoting Threat, Merriam-Webster,

https://www.merriam-webster.com/dictionary/threat (last visited Apr. 13,

2020)); see also Threat, Webster’s Third New International Dictionary (2002)

(defining “threat” as “an expression of an intention to inflict evil, injury, or

damage”). There, the Fourth District Court of Appeal expounded upon the

meaning to preserve the constitutionality of section 836.10, Florida Statutes.



                                        17
The court found that “whether a written communication constitutes a threat

under section 836.10 depends on whether the message was ‘sufficient to

cause alarm in reasonable persons.’” Puy, 294 So. 3d at 933 (quoting Smith

v. State, 532 So. 2d 50, 53 (Fla. 2d DCA 1988)).

      In the same vein, Black’s Law Dictionary defines “threat” as a

“communicated intent to inflict harm or loss on another or on another’s

property, esp. one that might diminish a person's freedom to act voluntarily

or with lawful consent; a declaration, express or implied, of an intent to inflict

loss or pain on another.” Threat, Black’s Law Dictionary (11th ed. 2019).

Garner’s Dictionary of Legal Usage equates “threaten” with menace and

defines both words as “to project to another person potential or even

imminent harm [usually] by words, actions, posture, or facial expressions.”

Threaten, Garner’s Dictionary of Legal Usage (3d ed. 2011). Lastly, the

American Heritage Dictionary defines “threat” as “[a]n expression of an

intention to inflict pain, harm, or punishment,” Threat, The American Heritage

Dictionary (5th ed. 2020), and Lexico, an online dictionary powered by

Oxford, describes the word as “[a] statement of an intention to inflict pain,

injury, damage, or other hostile action on someone in retribution for

something done or not done.”            Threat, Lexico powered by Oxford

https://www.lexico.com/definition/threat (last visited Jan. 20, 2021).



                                       18
      Although by no means comprising an exhaustive list, woven through

the fabric of all cited definitions is a common thread of some element of

volition, namely a communicated intent to “inflict harm,” consistent with the

body of law governing true threats. Thus, here, particularly in light of the fact

the legislature is presumed to be aware of preexisting Supreme Court

precedent when passing new legislation, the term threaten must be narrowly

construed as encompassing only true threats, defined as “those statements

where the speaker means to communicate a serious expression of an intent

to commit an act of unlawful violence to a particular individual.” Black, 538

U.S. at 359, 123 S. Ct. at 1548 (citations omitted); see also Adler-Built Indus.,

Inc. v. Metro. Dade Cnty., 231 So. 2d 197, 199 (Fla. 1970) (“The Legislature

is presumed to be acquainted with judicial decisions on the subject

concerning which it subsequently enacts a statute.”) (citation omitted). This

reading supplies the omitted mens rea element, separating wrongful from

innocent conduct and shielding otherwise-protected speech, including mere

hyperbole, exaggeration, or humor, from criminal liability. Carter, 530 U.S.

at 269, 120 S. Ct. at 2169 (citation omitted).

      So construed, the failure by the legislature to specify scienter does not

conflict with the First Amendment. See United States v. Payne, No. 2:16-cr-

00046-GMN-PAL, at *9 (D. Nev. Jan. 3, 2017) (“[B]ecause courts routinely



                                       19
construe criminal threat statutes to apply only to true threats” the fact that a

statute, such as this one, “does not contain statutory language distinguishing

between threats and ‘true threats’ . . . does not render [the statute]

overbroad.”) (citations omitted). Thus, we find no “violation of a clearly

established principle of law resulting in a miscarriage of justice” in the

decisions by the circuit court. Omnipoint Holdings, Inc., 863 So. 2d at 199

(citation omitted); see N.D., 45 Fla. L. Weekly at D2478 (“As threats to injure

or kill are not constitutionally protected, a defendant’s First Amendment

rights are not violated by laws prohibiting such threats.”) (citation omitted).

Hence, petitioners have failed to meet the standard for issuance of the writs.

      Petitions denied.




                                      20